NUMBER 13-20-00512-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


SYLVESTER LEDESMA,                                                     Appellant,

                                            v.

THE STATE OF TEXAS,                                                     Appellee.


                  On appeal from the 319th District Court
                        of Nueces County, Texas.


                        MEMORANDUM OPINION

            Before Justices Benavides, Longoria, and Tijerina
              Memorandum Opinion by Justice Benavides

      Appellant Sylvester Ledesma appeals from a judgment revoking his community

supervision and adjudicating him guilty of burglary of a habitation, a second-degree

felony. See TEX. PENAL CODE ANN. § 30.02(c)(2). The trial court sentenced Ledesma to

five years’ imprisonment. See id. § 12.33(a). Ledesma’s court-appointed appellate
counsel filed an Anders brief stating that there are no arguable grounds for appeal. See

Anders v. California, 386 U.S. 738, 744 (1967). We affirm.

                                   I.     ANDERS BRIEF

       Pursuant to Anders v. California, Ledesma’s court-appointed appellate counsel

filed a brief and a motion to withdraw with this Court, stating that her review of the record

yielded no grounds of reversible error upon which an appeal can be predicated. See id.

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas,

an Anders brief need not specifically advance ‘arguable’ points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.” (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex.

App.—Corpus Christi–Edinburg 2003, no pet.))); Stafford v. State, 813 S.W.2d 503, 510

n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014),

Ledesma’s counsel carefully discussed why, under controlling authority, there is no

reversible error in the trial court’s judgment. Ledesma’s counsel also informed this Court

in writing that she (1) notified Ledesma that counsel filed an Anders brief and a motion to

withdraw; (2) provided Ledesma with copies of both pleadings; (3) informed Ledesma of

his right to file a pro se response, to review the record prior to filing a response, and to

seek discretionary review in the Texas Court of Criminal Appeals if this Court finds that


                                             2
the appeal is frivolous; and (4) provided Ledesma with a form motion for pro se access to

the appellate record with instructions to sign and file the motion with the court of appeals

within ten days by mailing it to the address provided. See Anders, 386 U.S. at 744; Kelly,

436 S.W.3d at 319–20; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252

S.W.3d at 409 n.23. An adequate time has passed, and Ledesma has not requested

access to the appellate record or filed a pro se response.

                               II.    INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80 (1988). We have reviewed counsel’s brief and the entire record, and we have found

nothing that would support a finding of reversible error. See Bledsoe v. State, 178 S.W.3d

824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in

the opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                               III.   MOTION TO WITHDRAW

       In accordance with Anders, Ledesma’s counsel asked this Court for permission to

withdraw as counsel. See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d

at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no

pet.)). We grant counsel’s motion to withdraw. Within five days of the date of this Court’s

opinion, counsel is ordered to send a copy of this opinion and this Court’s judgment to




                                             3
Ledesma and to advise him of his right to file a petition for discretionary review.1 See

TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens,

206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                           IV.      CONCLUSION

        We affirm the trial court’s judgment.



                                                                             GINA M. BENAVIDES
                                                                             Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
18th day of November, 2021.




        1 No substitute counsel will be appointed. If Ledesma seeks further review of this case by the Texas
Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file
a pro se petition for discretionary review. Any petition for discretionary review must be filed within thirty
days from the date of either this opinion or the last timely motion for rehearing or timely motion for en banc
reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. A petition for discretionary review
must be filed with the clerk of the Court of Criminal Appeals. See id. R. 68.3. Any petition for discretionary
review should comply with the requirements of Texas Rule of Appellate Procedure 68.4. See id. R. 68.4.
                                                       4